                                                                                 *E5kr,P*
                                                                                  DEC 2    3   2019

               IN THE I'NITED STATES DISTRICT COURT
           FORTHE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                                                                              *Sli1#,'U9'S*
                           DOCKET NO. 1 :19-CR-00083

T]NITED STATES OF AMERICA
                                                  CONSENT ORDER AND
             v.                                 JUDGMENT OF FORFEITURE

RONALD BRENT WILLIAMS


      WHEREAS, the defendant, RONALD BRENT WILLIAMS, has voluntarily
pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal offenses under
which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to forfeiture pursuant
to l8 U.S.C. $ 982, 18 U.S.C. $ 492,and/or28 U.S.C. $ 2461(c),provided,however,
that such forfeiture is subject to any and all third party claims and interests, pending
final adjudication herein; the defendant waives his interest, if any, in the property
and agrees to the forfeiture of such interest;

      WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P. 32.2(b)(1) & (c)(2), the Court frnds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, THERIFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           a   Eleven (11) counterfeit $100 federal reserve notes;
           a   Three (3) counterfeit $50 federal reserve notes;
           a   Two (2) genuine federal reserve notes having a total value of $150
               in U.S. currency;
               One HP wireless Home Printing Deskjet printer, model 2652, with
               ink cartridge;
           a   One gallon of Purple Power cleaning solution;
           a   One clear Tupperware container with a red lid; and
           a   One toothbrush.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      Any person, other than the defendant, asserting any legal interest in         the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.
       Pursuant to Fed. R. Crim. P. 32.2(bX3), upon entry of this Order of Forfeiture,
the United States Attorney's Office is authorized to conduct any discovery needed
to identify, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R.
Civ. P.45.

       Following the Court's disposition of all timely petitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2). If no third
party files a timely petition, this order shall become the final order and judgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
have clear title to the property and shall dispose of the property according to 1aw.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




Assistant United States Attomey




Defendant




MARY E       EN COLEMAN

                                                                   D
                                                                     4
                                           Signed:   fu&                ,zorg


                                                                     ALF
                                           United States              Judge
